Order filed November 29, 2021




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-21-00563-CV
                                   ____________

      IN THE INTEREST OF M.L.H., A.E.H. AND N.E.H., CHILDREN


                    On Appeal from the County Court at Law
                              Austin County, Texas
                       Trial Court Cause No. 2020L-7541


                                        ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was due November 24, 2021. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel, James J. Elick, to file
appellant’s brief no later than December 9, 2021. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.

                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.